Case 18-82270   Doc 28   Filed 11/20/18 Entered 11/20/18 17:00:54   Desc Main
                           Document     Page 1 of 4
Case 18-82270   Doc 28   Filed 11/20/18 Entered 11/20/18 17:00:54   Desc Main
                           Document     Page 2 of 4
Case 18-82270   Doc 28   Filed 11/20/18 Entered 11/20/18 17:00:54   Desc Main
                           Document     Page 3 of 4
Case 18-82270   Doc 28   Filed 11/20/18 Entered 11/20/18 17:00:54   Desc Main
                           Document     Page 4 of 4
